NO. 28626

IN THE SUPREME COURT OF THE STATE OF HAWAFI

RALPH HART FISHER, SALLY W. FISHER, CARLA N. dORDAN,
CATHERINE ANNE MOORE-AIRTH, GUY ST. CLAIR COMBS,'
ROBERT B-.JORDAN, MICHAEL T. JORDAN, KRISTEN J. LA DOW,

  

ANTHONY HART FISHER, JONATHAN FISHER, TIMOTHY WILCOX FISHER,
SCOTT MICHAEL ST. CLAIR COMBS TRUST, MARTHA COMBS TRUST£: v¢
MARION WILCOX COMBS, and GUY ST. CLAIR COMBS III § ' §§
IRREVOCABLE TRUST, Petitioners and ReSpondents/ * §§
Plaintiffs-Appellants/Cross-Appellees, ~< §§
90
and ) °‘ F
KEITH TSUKAMOTO and MICHAEL SHEEHAN, Respondents a%§§§i § §§
s-Appellants/Cross-Appelle:W, gp
’ ' § ar

Petitioners/PlaintiffS-Cros
' vs.
THE GROVE FARM COMPANY, INCORPORATED, a Hawafi corporation,
INC., HUGH W. KLEBAHN, and DANIEL H. CASE,

ALPS ACQUISITION SUB, 4
Respondents/DefendantS-Appellees/Cross-Appellees,
§ and 7
DONN A. CARSWELL, PAMELA W. DOHRMAN, ROBERT D.
and RANDOLPH G. MOORE,

MULLINS, WILLIAM D. PRATT,
-Appellees/Cross-Appellants/Cross-Appellees

Respondents/Defendants
` (NOS. 28626 and 28772)

CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
(CIV. NO. 02-l-0l82)

ORDER REJECTING APPLICATIONS FOR WRIT OF CERTIORARI
(By: Recktenwald, J., for the courtI

Petitioners and Respondents/Plaintiffs-

Appellants/Cross~Appellees' application for writ of certiorari
filed on April l6, 20lO, and Respondents and Petitioners/

Plaintiffs-CrosS-Appellants/Cross-Appellees' application for writ
are hereby rejected.

of certiorari filed on April 20, 20lO,

DATED= Honolulu, Hawai‘i, May 26, 2010.

Associate Justice

 

1 Considered by: Moon, C.J., Nakayama, Acoba, and Recktenwald, JJ., and

,Circuit Judge Kim, for Duffy, J., recused.